 


109 HR 2996 IH: To provide for the liquidation or reliquidation of certain drawback claims.
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 2996 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. Brady of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for the liquidation or reliquidation of certain drawback claims. 
 
 
1.Liquidation or reliquidation of certain drawback claims 
(a)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, the Bureau of Customs and Border Protection shall, not later than 90 days after the date of the enactment of this Act, liquidate or reliquidate the drawback claims, as filed, that are described in subsection (c). 
(b)Payment of amounts dueAny amounts due pursuant to the liquidation or reliquidation of the claims described in subsection (c) shall be paid not later than 90 days after the date of such liquidation or reliquidation. 
(c)Drawback claimsThe drawback claims referred to in subsection (a) are the following: 
 
 
Drawback claim numberFiling date 
 
AA6–0246667–111/03/94 
AA6–0246689–512/02/94 
AA6–0246690–311/10/94 
AA6–0302619–301/21/97  
 
